--------------------------------------------------------------------------------

EXHIBIT 10.1


SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of June 14, 2013, is by and among PRIMO WATER CORPORATION, a corporation
organized under the laws of the State of Delaware (“Parent”), PRIMO PRODUCTS,
LLC, a limited liability company organized under the laws of the State of North
Carolina (“Products”), PRIMO DIRECT, LLC, a limited liability company organized
under the laws of the State of North Carolina (“Direct”), PRIMO REFILL, LLC, a
limited liability company organized under the laws of the State of North
Carolina (“Refill”), PRIMO ICE, LLC, a limited liability company organized under
the laws of the State of North Carolina (“Ice”; and together with Parent,
Products, Direct, Refill and any other Person that at any time after the date
hereof becomes a Borrower, each a “Borrower” and collectively, the “Borrowers”),
PRIMO REFILL CANADA CORPORATION, a corporation organized under the laws of the
Province of British Columbia, Canada (“Canadian Guarantor”; and together with
any other Person that at any time after the date hereof becomes a Guarantor,
each a “Guarantor” and collectively, the “Guarantors”), and COMVEST CAPITAL II,
L.P., a Delaware limited partnership (in its individual capacity, “Comvest”), in
its capacity as lender (in such capacity, the “Lender” and collectively with any
other lender which may hereafter become a party hereto, the “Lenders”).


W I T N E S S E T H


WHEREAS, the Borrowers, the Guarantors and the Lenders are parties to that
certain Credit and Security Agreement dated as of April 30, 2012, as amended by
the First Amendment to Credit and Security Agreement dated as of November 6,
2012 (the “Credit Agreement”); and


WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Credit Agreement to, among other things, provide for an
additional $3,000,000 term loan to fund fees and expenses related to this
Amendment and for other general corporate purposes and, subject to the
satisfaction of the conditions set forth herein, the Lenders are willing to do
so on the terms set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I


AMENDMENTS TO THE CREDIT AGREEMENT


1.1            Amendment to Section 1.2.  Upon the Second Amendment Effective
Date (as defined below), Section 1.2 of the Credit Agreement shall be amended as
follows:
 

--------------------------------------------------------------------------------

(a) The definition of Business Reduction Event set forth therein shall be
deleted in its entirety.


(b)  The defiition of “Term Loan” shall be deleted in its entirety and replaced
with the
following:


““Term Loan(s)” shall mean, collectively, the Closing Date Term Loan and the
Add-On Term Loan.”


(c)  The definition of “Term Note” shall be deleted in its entirey and replaced
with the following:


““Term Note(s)” shall mean, collectively, the Closing Date Term Note and the
Add-On Term Note.”


1.2            Additional Definitions.   Upon the Second Amendment Effective
Date, the following definitions shall be added to Section 1.2 of the Credit
Agreement in their entirety in proper alphabetical order and shall read as
follows:
 
““Add-On Term Loan” shall have the meaning provided in Section 2.1.”
 
““Add-On Term Note” shall mean the promissory note of Borrowers issued to Lender
on the Second Amendment Effective Date as described in Section 2.1(c) below.”
 
““Closing Date Term Loan” shall have the meaning provided in Section 2.1.”
 
““Closing Date Term Note” shall mean the promissory note of Borrowers issued to
Lender on the Closing Date as described in Section 2.1(c) below.”
 
““Second Amendment” shall mean the Second Amendment to Credit and Security
Agreement dated as of June 14, 2013 by and among the Borrowers, the Guarantors
and the Lenders.”
 
““Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.”
 
1.3            Amendment to Sections 2.1(a) and 2.1(c).  Sections 2.1(a) and
2.1(c) of the Credit Agreement are hereby amended and restated in their entirety
to read as follows:


“(a)  Subject at all times to all of the terms and conditions of this Agreement,
(i) on the Closing Date in a single borrowing, the Lender extended to the
Borrowers a term loan in the principal amount of $15,150,000 (the “Closing Date
Term Loan”) and (ii) subject to all the terms and conditions of the Second
Amendment (including, without limitation, Section 2.2 therein), on the Second
Amendment Effective Date, the Lender will extend to the Borrowers a term loan in
the principal amount of $3,000,000 (the “Add-On Term Loan”).  The Add-On Term
Loan shall be borrowed in a single borrowing on the Second Amendment Effective
Date, and any principal amounts repaid in respect of the Closing Date Term Loan
or the Add-On Term Loan may not be reborrowed.  The Closing Date Term Loan and
the Add-On Term Loan shall be due and payable in full on the Termination Date,
subject to earlier prepayment as herein provided.”
-2-

--------------------------------------------------------------------------------

“(c) The Closing Date Term Loan shall be evidenced by the Closing Date Term Note
and the Add-On Term Loan shall be evidenced by the Add-On Term Note, each a
secured Term Note, as applicable, of the Borrowers payable, jointly and
severally, to the Lender or its registered assigns substantially in the form of
Exhibit A attached hereto.  The terms of the Term Notes are incorporated into
this Agreement by this reference.


1.4            Amendment to Section 2.2(b).  Section 2.2(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“(b)  In the event of any prepayment of all or any portion of the Term Loan for
any reason whatsoever (including, without limitation, as a result of any
acceleration of the Term Loan resulting from an Event of Default, any mandatory
prepayment or any voluntary prepayment), in addition to the payment of the
subject principal amount and all unpaid accrued interest thereon, the Borrowers,
jointly and severally, shall be required to pay to the Lender a prepayment
premium in an amount equal to (i) five percent (5%) of the principal amount
being prepaid if such prepayment is made or required to be made after the Second
Amendment Effective Date but on or before the twelfth (12th) month following the
Second Amendment Effective Date, or (ii) three percent (3%) of the principal
amount being prepaid if such prepayment is made or required to be made after the
twelfth (12th) month  following the Second Amendment Effective Date but on or
before the twenty fourth (24th) month following the Second Amendment Effective
Date or (iii) one percent (1%) of the principal amount being prepaid if such
prepayment is made or required to be made after the twenty fourth (24th) month
 following the Second Amendment Effective Date but on or before the Termination
Date.”


1.5            Amendment to Section 7.6.  Section 7.6 of the Credit Agreement is
amended by deleting Section 7.6(d) in its entirety and replacing it with the
following:
“(d)            Reserved.”


1.6            Amendment to Section 10.  Section 10 of the Credit Agreement is
amended by deleting Section 10.17 in its entirety and replacing it with the
following:


“10.17 Reserved.”


1.7            Limitations; No Other Amendment.  Except for the amendments
expressly set forth herein, the text of the Credit Agreement and all Other
Documents shall remain unchanged and in full force and effect, and Lender
expressly reserves the right to require strict compliance with the terms of the
Credit Agreement and the Other Documents.  The amendments contained herein are
limited to the precise terms hereof, and Lender is not obligated to consider or
consent to any additional request by any Borrower for any other amendment with
respect to the Credit Agreement or any Other Document.


1.8             Amendment Fee; Funding Fee.  In consideration of the agreements
of the Lender set forth herein, Borrowers, jointly and severally, shall pay the
Lenders (i) an amendment fee in the aggregate amount of $350,000 (the “Amendment
Fee”), which Amendment Fee shall be fully earned and shall be payable as of the
Second Amendment Effective Date and (ii) a funding fee in the aggregate amount
of $75,000 (the “Funding Fee”), which Funding Fee shall be fully earned and
shall be payable on the date of funding of the Add-On Term Loan.  The Borrowers
shall pay the Amendment Fee to the Lender upon execution of this Amendment and
the Funding Fee upon the funding of the Add-On Term Loan.
-3-

--------------------------------------------------------------------------------

1.9            Amendment of Exhibit A.  Exhibit A to the Credit Agreement shall
be deleted in its entirety and replaced with Exhibit A attached hereto.


ARTICLE II


REPRESENTATIONS, WARRANTIES AND COVENANTS; CONDITIONS PRECEDENT.


2.1            Representations, Warranties and Covenants.  Borrowers and
Guarantors hereby represent, warrant, covenant and agree to and in favor of
Lender the following (which shall survive the execution and delivery of this
Amendment), the truth and accuracy of which are a continuing condition of the
making of the Term Loans to Borrowers:
 
(a)    This Amendment and each other agreement or instrument to be executed and
delivered by Borrowers and Guarantor in connection herewith (the “Amendment
Documents”) have been duly authorized, executed and delivered by all necessary
action on the part of each Borrower and Canadian Guarantor which is party hereto
and thereto, as the case may be, and the agreements and obligations of each
Borrower and Guarantor contained herein and therein constitute the legal, valid
and binding obligations of such Borrower and Canadian Guarantor, enforceable
against them in accordance with their terms, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefore may be brought;
 
(b)    The execution, delivery and performance of the Amendment Documents (a)
are all within each Borrower’s and Canadian Guarantor’s respective powers and
(b) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation or formation, operating
agreement, partnership agreement or other organizational documentation, or any
indenture, agreement or undertaking to which any Borrower or Canadian Guarantor
is a party or by which any Borrower or Canadian Guarantor or its property are
bound;
 
(c)    Lender has and shall continue to have valid, enforceable and perfected
liens upon and security interests in the assets and properties of Borrowers and
Guarantors heretofore granted to Lender pursuant to the Other Documents or
otherwise granted to or held by Lender, except as permitted by the Other
Documents or consented to by Lender;
 
(d)    All of the representations and warranties set forth in the Credit
Agreement and the Other Documents are true and correct in all material respects
on and as of the date hereof, as if made on the date hereof, except to the
extent any such representation or warranty is made as of a specified date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such date;
-4-

--------------------------------------------------------------------------------

(e)    After giving effect to this Amendment, no Default or Event of Default
under the Credit Agreement has occurred and is continuing or would result from
the execution or effectiveness of this Amendment, and each Borrower and
Guarantor is in full compliance with all covenants and agreements contained
therein;
 
(f)    This Amendment was reviewed by each Borrower and Guarantor, which
acknowledges and agrees that it (i) understands fully the terms of this
Amendment and the consequences of the issuance hereof, (ii) has been afforded an
opportunity to have this Amendment  reviewed by, and to discuss this Amendment
with, such attorneys and other persons as it may wish, (iii) has entered into
this Amendment of its own free will and accord and without threat or duress, and
(iv) this Amendment and all information furnished to Lender is made and
furnished in good faith, for value and valuable consideration.
 
2.2            Conditions to Effectiveness of this Amendment.  Article I of this
Amendment shall become effective when, and only when, the following conditions
have been satisfied as reasonably determined by Lender in its sole discretion
(the “Second Amendment Effective Date”):
 
(a)            Lender shall have received a duly authorized and executed copy of
this Amendment from each of the Borrowers and the Guarantors.
 
(b)            The Lender shall have received the amended and restated Closing
Date Term Note (capitalizing accrued and unpaid interest through June 13, 2013)
and the Add-On Term Note each duly executed and delivered by an authorized
officer of the Borrowers in favor of the Lender.
 
(c)            Lender shall have received the consent of the Revolving Loan
Agent, on behalf of the lenders under the Revolving Loan Agreement, evidencing
their consent and approval of the transactions contemplated by this Amendment
including, without limitation, amending the Intercreditor Agreement to reflect
the same.
 
(d)            Lender shall have received a copy of the resolutions of the board
of directors (or equivalent authority) of each Loan Party authorizing the
execution, delivery and performance of this Amendment and the other Amendment
Documents to which it is a party as certified by the Secretary or an Assistant
Secretary of each Loan Party as of the Second Amendment Effective Date; and,
such certificate shall state that the resolutions thereby certified have not
been amended, modified, revoked or rescinded as of the date of such certificate.
 
(e)            Lender shall have received good standing certificates or
certificates of status or certificates of compliance, as applicable, for each
Loan Party dated as of a recent date prior to the Second Amendment Effective
Date, issued by the Secretary of State or other appropriate official of each
such Loan Party’s jurisdiction of incorporation or formation.
 
(f)            The representations and warranties set forth in Section 2.1 of
this Amendment shall be true and correct.
-5-

--------------------------------------------------------------------------------

(g)            Borrowers shall have paid the Amendment Fee and, upon funding of
the Add-On Term Loan, the Funding Fee to Lender in immediately available funds.
 
(h)            Borrowers shall have paid all reasonable out-of-pocket fees,
costs and expenses incurred by Lender in connection with this Amendment and each
Other Document (including, without limitation, reasonable legal fees and
expenses of counsel to Lender).


ARTICLE III


MISCELLANEOUS


3.1            Ratification of Obligations and Canadian Guaranty.  Each Borrower
and Guarantor hereby acknowledges and consents to all of the terms and
conditions of this Amendment and the other Amendment Documents executed and
delivered in connection herewith or pursuant hereto.  Canadian Guarantor hereby
ratifies and confirms the Guarantee and each Other Document to which it is a
party.  Each Borrower and Guarantor hereby ratifies and confirms the Credit
Agreement, as amended hereby, each Other Document to which such Borrower or
Guarantor is a party, and the Obligations owing under or pursuant to the Credit
Agreement.  Each Borrower and Guarantor agrees that nothing contained in this
Amendment or the other Amendment Documents shall adversely affect any right or
remedy of  Lender under the Guarantee.  Canadian Guarantor hereby agrees that
all references in the Guarantee to the “Obligations” shall include, without
limitation, the obligations of the Borrowers to the Lender under the Credit
Agreement previously amended or as amended hereby.  Canadian Guarantor hereby
represents and acknowledges that the execution and delivery of this Amendment
and the other Amendment Documents executed in connection herewith shall in no
way reduce or adversely affect its obligations as a guarantor, debtor, pledgor,
assignor, obligor and/or grantor under the Guarantee and each Other Document to
which it is a party and shall not constitute a waiver by Lender of any rights
against Canadian Guarantor.
 
3.2            Ratification of Liens.  Each Borrower and Guarantor hereby
acknowledges and agrees that the Liens that it granted pursuant to the Credit
Agreement and the Other Documents are valid, subsisting, perfected, and
enforceable Liens and are superior to all Liens, other than Permitted
Encumbrances permitted under the Credit Agreement or any other exceptions
approved by the Lender in writing.
 
3.3            Effect on the Loan Documents.  Upon the Second Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Other Documents to “the Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended
from time to time.
-6-

--------------------------------------------------------------------------------

3.4            Release.  Each Borrower and Guarantor does, for itself and its
successors and assigns, remise, release and discharge Lender and its respective
predecessors, successors and assigns and each of its respective officers,
directors, agents, employees, attorneys and financial and other advisors
harmless from all claims, demands, debts, sums of money, accounts, damages,
judgments, financial obligations, actions, causes of action, suits at law or in
equity, of any kind or nature whatsoever, whether or not now existing or known,
which any Borrower or Guarantor or its successors or assigns has had or may now
or hereafter claim to have against Lender or any of its predecessors, successors
and assigns or any of its officers, directors, agents, employees, attorneys and
financial and other advisors in any way arising from or connected with the
Credit Agreement or any Other Document or the arrangements set forth therein or
transactions thereunder up to and including the Second Amendment Effective Date,
or the transactions contemplated thereby.  This release and discharge may be
pleaded as a defense, counterclaim or cross-claim and shall be admissible into
evidence without any foundation testimony whatsoever.
 
3.5            Terms.  All capitalized terms used herein shall have the meaning
assigned thereto in the Credit Agreement, unless otherwise defined herein.
 
3.6            Governing Law.  The validity, interpretation and enforcement of
this Amendment and any dispute arising hereunder, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.
 
3.7            Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
 
3.8            Entire Agreement.  This Amendment is intended by the parties
hereto as a final expression of their agreement and constitutes the entire
agreement of the parties with respect to the subject matter of this Amendment
and all prior and contemporaneous agreements of the parties hereto with respect
to the subject matter hereof (whether written or oral) are hereby superseded by
and merged into this Amendment.
 
3.9            Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Amendment.  Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Amendment.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
-7-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWERS:
PRIMO WATER CORPORATION,
 
a Delaware corporation
 
 
 
 
By:
/s/ Mark Castaneda
 
Name:
Mark Castaneda
 
Title:
Chief Financial Officer
 
 
 
 
PRIMO PRODUCTS, LLC,
 
a North Carolina limited liability company
 
 
 
 
By:
/s/ Mark Castaneda
 
Name:
Mark Castaneda
 
Title:
Chief Financial Officer
 
 
 
 
PRIMO DIRECT, LLC,
 
a North Carolina limited liability company
 
 
 
 
By:
/s/ Mark Castaneda
 
Name:
Mark Castaneda
 
Title:
Chief Financial Officer
 
 
 
 
PRIMO REFILL, LLC,
 
a North Carolina limited liability company
 
 
 
 
By:
/s/ Mark Castaneda
 
Name:
Mark Castaneda
 
Title:
Chief Financial Officer
 
 
 
 
PRIMO ICE, LLC,
 
a North Carolina limited liability company
 
 
 
 
By:
/s/ Mark Castaneda
 
Name:
Mark Castaneda
 
Title:
Chief Financial Officer



[SIGNATURES CONTINUED ON NEXT PAGE]
 

--------------------------------------------------------------------------------

 
GUARANTOR:
PRIMO REFILL CANADA CORPORATION
 
 
 
 
By:
/s/ Mark Castaneda
 
Name:
Mark Castaneda
 
Title:
Chief Financial Officer



[SIGNATURES CONTINUED ON NEXT PAGE]


--------------------------------------------------------------------------------

LENDER:
COMVEST CAPITAL II, L.P.,
 
as Lender
 
 
 
 
By:
ComVest Capital II Partners, L.P., its General Partner
 
 
 
 
By:
ComVest Capital II Partners UGP, LLC, its General Partner



 
By:
/s/ Greg Reynolds
 
Name:
Greg Reynolds
 
Title:
Managing Director

 
 

--------------------------------------------------------------------------------